Citation Nr: 1037217	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left knee 
osteoarthritis.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
January 1966 to July 1966 and served on active duty from May 1968 
to August 1969.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Wichita, Kansas, VA 
Regional Office (RO).  

This case has previously come before the Board.  In April 2009, 
the Board remanded the matters to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in March 2009.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A chronic left knee disability was not manifest during the 
Veteran's first period of ACDUTRA service.  

2.  A preexisting left knee disability was noted at service 
entrance for the second period of active service in April 1968, 
and there is no clear and unmistakable evidence that the 
preexisting left knee disability was not aggravated during 
service.  

3.  Left knee osteoarthritis is attributable to aggravation of a 
preexisting left knee disability during the Veteran's second 
period of active service.  

4.  A hearing loss disability was not manifest in service or 
within one year of separation, and is not attributable to 
service.


CONCLUSIONS OF LAW

1.  Left knee osteoarthritis is a result of aggravation of a 
preexisting left knee disability.  38 U.S.C.A. § 1110 (West. 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  A hearing loss disability was not incurred or aggravated in 
active service and an organic disease of the nervous system may 
not be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The April 2006 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  The April 2006 
letter also addressed the appropriate disability rating or 
effective date to be assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded VA examinations in February 2007 and July 2009.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for an organic disease of 
the nervous system when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (2009).  

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence 1) that the disability existed prior to service and 2) 
was not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of 
soundness is not rebutted, the claim becomes one for service 
connection, meaning that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner, 370 F.3d at 1096.

The threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).

The term "hearing loss disability" is defined in VA regulations.  
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a medical 
relationship between the veteran's in-service exposure to loud 
noise and his current disability.  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. 
§ 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the April 
2009 remand.  The Veteran was afforded a VA examination, his 
service personnel 201 file has been associated with the claims 
file, dates of service have been verified, and the AOJ 
readjudicated the claims.  Thus, the Board is able to proceed 
with a determination.  

The Board further notes that there has been no assertion of 
combat in regard to the claims on appeal.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) are not for application.  

Left Knee Disorder

The Veteran asserts entitlement to service connection for 
arthritis of the left knee.  Having considered the evidence, the 
Board finds service connection for aggravation of a preexisting 
left knee disability is warranted.  

A determination in this case requires competent evidence.  The 
Veteran is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Initially, the Board notes that the Veteran had two periods of 
service.  Service treatment records for the first period of 
ACDUTRA service are negative for a left knee disorder.  An 
October 1965 National Guard examination report shows that the 
lower extremities were normal.  In addition, the June 1966 
ACDUTRA separation examination report shows that the lower 
extremities were normal and the Veteran's lower extremities were 
assigned a profile of "1."  Thus, the Board finds that a left 
knee disability was not shown during the first period of service 
and service connection on a direct basis is not warranted.  

In regard to the second period of service, the Board notes that 
veterans are presumed to have entered service in sound condition 
as to their health.  This presumption attaches only where there 
has been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The Veteran is only entitled to a 
presumption of soundness where disability is not noted on noted 
on induction examination. 

Prior to service entrance for the second period of service in 
April 1968, the evidence shows a semi lunar cartilage (medial) 
left knee strain and a possible loose fragment of cartilage, as 
noted in a September 1967 National Guard examination report.  In 
addition, private medical records reflect that the Veteran 
underwent a left knee arthrotomy in January 1968, at which time a 
large bucket handle tear of the medial meniscus with the torn 
portion dislocated into the intercondylar notch was identified, 
along with a second tear, posteromedially.  Bloody fluid found in 
the knee in April 1968 was noted to indicate a recent acute 
sprain, and some relaxation of the anterior cruciate  and medial 
collateral ligaments of the left knee was noted, and the examiner 
stated that the left knee would not tolerate much heavy use for 
at least several months.  

The April 1968 service entrance examination report notes a scar 
inside the left knee related to the medial ligaments, with 
reference to a recent arthrotomy of the left knee with marked 
limitation of the joint.  The lower extremities were assigned a 
profile of "3," and the Veteran was qualified for light duty 
only due to the left knee disorder.  Thus, the evidence 
establishes that a left knee disability preexisted service 
entrance for the second period of service as it was noted on 
entrance examination and the veteran is not presumed sound for 
this period of active service.  

A pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 C.F.R. 3.306(b); 38 U.S.C.A. 
§ 1153.  The presumption of aggravation applies only when pre-
service disability increases in severity during service.  Beverly 
v. Brown, 9 Vet. App. 402, 405 (1996).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  

A June 1968 service treatment record reflects that the Veteran 
twisted his knee and the impression was traumatic synovitis, and 
a cylinder cast was applied.  Inpatient records, dated in July 
1968, note the Veteran's history of a left knee medial 
meniscectomy in January 1968, and that he had done well until 
having reinjured the knee three weeks earlier.  On examination, 
moderate effusion and tenderness on the medial and lateral sides 
of the left knee were reported, and flexion was noted to be only 
0 to 35 degrees.  The diagnosis entered on a July 1968 DA Form 8-
2 75-2 was, "Dg. 1 (7340) Derangement, knee, left, internal, LD:  
Yes."  

In addition, a September 1968 record notes mild instability of 
the anterior cruciate and medial collateral ligaments of the left 
knee and a December 1968 orthopedic referral notes complaints of 
continued left knee weakness with over exertion and the examiner 
reported minimal laxity to the medial collateral and anterior 
cruciate ligaments, and x-ray examination of the left knee was 
noted to show some medial lipping to the femoral condyle.  

The Veteran's private doctor stated that in all probability the 
in-service activity, post meniscus repair, contributed to the 
development of a degenerative arthritic change in the left knee.  
The Board notes that while the July 2009 VA examiner attributed 
the Veteran's left knee arthritis to normal wear and tear and/or 
age, as well as a post-service work-related injury, reporting 
that the original injury to the left medial meniscectomy was 
shown to be stable without fragment with smooth articular 
surfaces and an intact anterior cruciate, the opinion is based, 
in part, on a finding that x-ray examination of the knee in 1977 
showed a mild degenerative change to the medial left knee with no 
change indicated on the 1987 arthrogram, whereas a January 1987 
private operation report notes marked degenerative change in the 
left knee.  The Board notes that inconsistencies diminish the 
probative value of an opinion.  In light of the evidence in this 
case, to include the in-service finding of reinjury, coupled with 
the private opinion, the Board finds no clear and unmistakable 
evidence that the Veteran's preexisting left knee disability was 
not aggravated during the second period of service.  

In summary, the Board finds that a left knee disability was not 
manifest during the Veteran's first period of ACDUTRA service, 
that a left knee disability preexisted service entrance for the 
second period of service, and that there is no clear and 
unmistakable evidence that the preexisting left knee disability 
was not aggravated during the second period of service.  Thus, 
service connection for left knee osteoarthritis due to 
aggravation of a preexisting left knee disability is warranted.  

The evidence is in favor of entitlement to service connection for 
left knee osteoarthritis due to aggravation of a preexisting left 
knee disability.  Consequently, and to that extent, the benefits 
sought on appeal are granted.  

Hearing Loss

The Veteran asserts entitlement to hearing loss.  Having 
considered the evidence, the Board finds that service connection 
is not warranted.  

An October 1965 National Guard examination report shows that the 
ears and drums were normal.  The June 1966 ACDUTRA separation 
examination report shows that the ears and drums were normal.  
Spoken voice testing was 15/15 on the right and 15/15 on the left 
and the Veteran's hearing was assigned a profile of "1."  

The April 1968 service entrance examination report shows that the 
ears and drums were normal.  Audiologic evaluation showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
10
15
LEFT
30
10
5
5
10

Spoken voice and whispered voice testing was 15/15 on the right 
and 15/15 on the left.  Hearing was assigned a profile of "1."  

The August 1969 separation examination report shows that the ears 
and drums were normal.  Audiologic evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
10
LEFT
20
10
20
-
20

The Veteran's hearing was assigned a profile of "1."  

The Board notes that the February 2007 VA examination report 
notes the Veteran's statement to the effect that while his 
military occupational specialty (MOS) was that of wheel vehicle 
mechanic as documented on his DD Form 214, he had noise exposure 
while attached to an aviation battalion in Vietnam.  Service 
personnel records document service in Vietnam, and while noise 
exposure is not inconsistent with the circumstances of this 
Veteran's service, the February 2007 VA examiner stated that the 
Veteran's hearing loss is not caused by or a result of noise 
exposure during service.  The examiner noted that an April 1968 
examination showed a low frequency hearing loss, that the August 
1969 the separation examination report showed normal hearing, and 
that the configuration of the Veteran's current hearing loss is 
not consistent with that of noise exposure.  

The Board notes that while results of VA audiologic evaluation in 
April 2003 showed sensorineural hearing loss, a significant lapse 
in time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim 
and weighs against the claims in this case.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  To the extent 
that the Veteran has attempted to establish continuity of 
symptomatology based on lay statements, the Board finds such 
attempt to be inconsistent with the more probative 
contemporaneous records.  Specifically, the 1969 separation 
examination report shows normal hearing and on the accompanying 
medical history he specifically denied having or having had 
hearing loss.  The initial documented evidence of hearing loss 
and tinnitus is decades after service.  Such evidence is far more 
reliable than the Veteran's remote claim.

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include hearing loss.  As a 
layman, however, his opinion alone is not sufficient upon which 
to base a determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

In this case, the Board has accorded more probative value to the 
February 2007 VA opinion to the effect that hearing loss is not 
related to service.  The examiner reviewed the claims file and a 
rationale for the opinion was provided based on objective 
findings, reliable principles, and sound reasoning.  In addition, 
the opinion is consistent with the contemporaneous records.  

In summary, the evidence establishes no hearing loss disability 
for VA compensation purposes during service or within the initial 
post-service year, normal hearing at separation, and a competent 
and probative opinion that it is not likely that hearing loss is 
related to service.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.


ORDER

Service connection for left knee osteoarthritis based on in-
service aggravation of a preexisting left knee disability is 
granted.  

Service connection for hearing loss is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


